DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4, and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Awazu JP 2013-011003. Awazu teaches forming a Ni-Cr porous substrate having 3D network structure (paragraphs 24 and 27; Figures 3 and 4) which may be coated with Ti layer (paragraph 30). It would have been obvious to one of ordinary skill in the art at the time of filing to prepare porous body with this configuration since Awazu teaches that effective electrode can be made in this manner. Awazu teaches porosity (paragraph 47) encompassed by that claimed. It would have been obvious to one of ordinary skill in the art at the time of the invention to prepare porous substrate from suggested . 

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang USPA 2003/0153981. Wang teaches 3D network (paragraph 17) titanium porous base structure .

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang USPA 2003/0153981. Wang teaches 3D network (paragraph 17) of polyurethane foam (paragraph 26) that is then coated with Ti metal film (paragraph 27) to form green porous body (paragraph 30). Wang teaches that pore size of .
Response to Amendment
In view of applicant’s amendments and arguments, applicant traverses the section 112, paragraph (b) rejection of the Office Action mailed on 23 August 2021. Rejection is withdrawn.
In view of applicant’s amendments and arguments, applicant traverses the section 112, paragraph (d) rejection of the Office Action mailed on 23 August 2021. Rejection is withdrawn.
In view of applicant’s amendments and arguments, applicant traverses the section 102 rejection over Yang and the section 103 rejection over Yang of the Office Action mailed on 23 August 2021. Rejection is withdrawn.
In view of applicant’s amendments, applicant traverses the section 103 rejection over Awazu of the Office Action mailed on 23 August 2021. Applicant has not presented specific traversal 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539. The examiner can normally be reached Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
11 February 2022